               Case 3:18-cv-01804-JBA Document 26 Filed 03/29/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                                        )
 RAMONITA ARROYO, ET AL.                                )
                                                        )
           Plaintiffs,                                  )
                                                        )
           v.                                           )       CIVIL ACTION NO.
                                                        )       3:18-cv-01804-JBA
                                                        )
 NORTHLAND INVESTMENT                                   )
 CORPORATION, ET AL.                                    )
                                                        )
           Defendants.                                  )     MARCH 29, 2019
                                                        )

                              DEFENDANTS’ MOTION TO SEAL

         Pursuant to Local Civil Rule 5(e), Defendants Northland Investment Corporation,

Lawrence R. Gottesdiener, Church Street New Haven LLC, Northland Fund II, L.P., and

Northland Fund II Partners LLC, hereby move to file under seal Exhibit A to the Rule 26(f)

Report of Parties’ Planning Meeting.

         In order to comply with Rule 26(f) disclosure obligations, the Defendants are disclosing

the required information which is derived from their confidential records to the Court and

Plaintiffs’ counsel of record solely for use in connection with this action. Northland Investment

Corporation is a real estate private equity firm and its various related fund and other entities

include numerous investors. The real estate investment business is highly competitive and

Northland’s investor lists are compiled through many years of substantial time, effort and

expense and are maintained as confidential business information. Public disclosure of the lists

would constitute an extraordinary competitive disadvantage and hardship to the Northland

Defendants. Furthermore, public disclosure of this information would implicate significant

privacy concerns of the individuals who have invested with the Defendants, who would not


ORAL ARGUMENT NOT REQUESTED
{S7189140;3}
               Case 3:18-cv-01804-JBA Document 26 Filed 03/29/19 Page 2 of 4



expect their investments with Defendants to be disclosed to the public and are not involved in the

day to day operations of Defendants. Accordingly, the Northland Defendants submit the

information available to it from their books and records which is responsive to Rule 26(f) as

CONFIDENTIAL – PRODUCED PURSUANT TO PROTECTIVE ORDER, pursuant to this

Court’s Standing Protective Order, entered on November 1, 2018 (Doc. #4) and request that it be

filed under seal. The Defendants note that the information which demonstrates the basis for

defeating diversity jurisdiction and depriving this Court of subject matter jurisdiction is

contained in the body of the Rule 26(f) Report of Parties’ Planning Meeting itself, which is not

being filed under seal. Defendants seek sealing only of the confidential complete lists of

investors which do not impact the jurisdictional claims.




{S7189140;3}                                 2
               Case 3:18-cv-01804-JBA Document 26 Filed 03/29/19 Page 3 of 4



          WHEREFORE, for the foregoing reasons, Defendants respectfully request that the Court

grant the Motion to Seal Exhibit A to the Rule 26(f) Report of Parties’ Planning Meeting.

                                                 DEFENDANTS NORTHLAND INVESTMENT
                                                 CORPORATION, LAWRENCE R.
                                                 GOTTESDIENER, CHURCH STREET NEW
                                                 HAVEN LLC, NORTHLAND FUND II, L.P.
                                                 AND NORTHLAND FUND II PARTNERS LLC


                                        By       /s/ Brian A. Daley
                                                 Brian A. Daley (ct24550)
                                                 Carmody Torrance Sandak & Hennessey LLP
                                                 707 Summer Street
                                                 Stamford, CT 06901
                                                 (203) 425-4200
                                                 (203) 325-8608 (fax)
                                                 bdaley@carmodylaw.com

                                                        and

                                                 Henry A. Sullivan (544371)
                                                 Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
                                                 P.C.
                                                 One Financial Center
                                                 Boston, MA 02111
                                                 (617) 542-6000
                                                 (617) 542-2241 (fax)
                                                 Their Attorneys




{S7189140;3}                                 3
               Case 3:18-cv-01804-JBA Document 26 Filed 03/29/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 29, 2019 a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
by mail on anyone unable to accept electronic filing. Parties may access this filing through the
Court’s system.


                                                       /s/ Brian A. Daley
                                                       Brian A. Daley




{S7189140;3}                                 4
